Citation Nr: 0114897	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  97-09 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for neutropenia, 
claimed as due to ionizing radiation exposure, for accrued 
benefits purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to dependency and indemnity compensation 
under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The veteran had active service from December 1944 to December 
1946.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a 1996 rating 
decision by the St. Petersburg, Florida, Regional Office 
(RO), which denied a claim filed by appellant, the veteran's 
widow, for service connection for the cause of the veteran's 
death and entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1318.  In June 1998, the 
Board remanded the case to the RO for additional evidentiary 
development and to adjudicate appellant's claim for 
entitlement to service connection for neutropenia and thyroid 
cancer, claimed as due to ionizing radiation exposure, for 
accrued benefits purposes.  

Appellant subsequently appealed a determination by the RO 
(See September 1998 Supplemental Statement of the Case), 
which denied entitlement to service connection for 
neutropenia and thyroid cancer, claimed as due to ionizing 
radiation exposure, for accrued benefits purposes.  In a June 
1999 decision, the Board denied appellant's claim for 
entitlement to service connection for thyroid cancer, claimed 
as due to ionizing radiation exposure, for accrued benefits 
purposes, on the basis that the claim lacked legal merit; and 
remanded the remaining appellate issues for additional 
evidentiary development.  


REMAND

While the Board regrets having to remand this claim again, 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.) 
became law.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case it is indicated that some 
additional development is needed in view of these new 
provisions.

In part, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims files and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act of 
2000.  However, it is the RO's responsibility to ensure that 
all appropriate development is undertaken in this case.  

Appellant argues that the veteran's September 2, 1995 death, 
at age 68, was caused by in-service ionizing radiation 
exposure while stationed in Japan near Nagasaki shortly after 
the atomic bomb detonation that ended the war.  During the 
veteran's lifetime, he was service-connected for excision of 
a hematoma from the bridge of the nose, rated noncompensable.  

The death certificate and an autopsy report list lobar 
pneumonia with abscess formation as the cause of death.  No 
other condition was listed as contributing to death.  
However, the autopsy report listed diagnoses as lobar 
pneumonia, organizing abscess cavity, organized 
bronchopneumonia; hepatitis B infection (anamnestic), 
macronodular cirrhosis; arteriosclerotic and hypertensive 
heart disease, left ventricular hypertrophy, old myocardial 
infarction; arteriolonephrosclerosis; and papillary carcinoma 
of the thyroid.  

Written statements from the veteran alleged that he worked in 
a cleanup crew in Nagasaki during September-October 1945.  
See, e.g., August and October1986 written statements.  During 
a February 1988 RO hearing, at T.2, 5-6, the veteran 
testified that he arrived in Nagasaki approximately one week 
after the atomic bomb detonation and spent approximately 10 
days there as a military policeman; and that he was not 
issued any protective clothing.  Thus far these statements 
have not been confirmed.

There are no clinical records on file for the period between 
service separation in 1946 and the 1960's; and it is unclear 
whether any such records may exist.  It is the Board's 
opinion that appellant should be specifically advised that if 
there are any clinical records pertaining to said period, 
appellant should so inform the RO and assist the RO in its 
attempt to obtain such records.  This remand is to serve as 
such notice.

The evidentiary record does currently include the veteran's 
clinical records dated in the 1960's, which primarily relate 
to a skin disease.  In the 1970's, approximately three 
decades after service, various cardiovascular and respiratory 
disabilities were diagnosed; in 1982, routine laboratory 
studies showed abnormal blood values, including leukopenia; 
and hepatosplenomegaly and leukopenia of unknown etiology 
were diagnosed in 1986.  In an August 1987 written statement, 
a VA immunologist opined that it was "highly likely that 
this patient's inadequate bone marrow function, which is 
causing his disability, is all due to his radiation exposure 
in 1945."  A July 1988 VA clinical record included treatment 
for lymphopenia, neutropenia, and thrombocytopenia and 
contained a medical opinion that the "only explanation for 
his condition is radiation exposure."  In a December 1989 
written statement, a VA hematologist reported that the 
working diagnosis was common variable hypogammaglobulinemia 
with associated neutropenia due to bone marrow failure and 
splenomegaly; that the veteran had a history of atomic bomb 
radiation exposure; and that "[a]s it is well recorded in 
the literature, exposure to atomic radiation has increased 
the incidence of several malignancies of the hematopoietic 
system.  It is possible that his exposure to radiation has 
played a major role in this condition....  In fact, his 
condition could be considered a premalignant or preleukemic 
stage."  

In an August 1990 written statement, a private physician 
opined that the veteran's leukopenia and thrombocytopenia 
could be due to radiation exposure.  It appears that these 
opinions are based on the history as provided by the veteran, 
not on any actual evidence as to the amount of radiation 
exposure that was incurred.

In June 1995, the RO contacted the Department of Defense 
"Defense Nuclear Agency" to request a dose assessment of 
the veteran's ionizing radiation exposure at or near 
Nagasaki, Japan.  In a July 1995 written response, the 
"Defense Nuclear Agency" stated that Army records confirmed 
that on October 19, 1945, the veteran arrived at Sasebo, 
Japan approximately 30 miles north of Nagasaki and 120 miles 
southwest of Hiroshima from the Philippine Islands; that 
"available" records indicated that he remained in northern 
Kyushu until February 18, 1946, when he was transferred to a 
unit in Tokyo; that transportation via train would most 
likely have passed through Hiroshima; and that a "scientific 
dose reconstruction indicates that an eight-hour visit to 
Hiroshima ground zero as early as October 7, 1945 (the day of 
occupation force arrival at that city) results in a 
calculated dose of less than 0.001 rem gamma."  In an 
October 1999 Report of Contact, that agency (renamed the 
"Defense Threat Reduction Agency") reported that in the 
absence of evidence to establish that the veteran was, in 
fact, in Nagasaki, the scientific dose reconstruction 
estimate remained the same.

Based, in part, on that "Defense Nuclear Agency" July 1995 
written response's estimated radiation dose assessment, a VA 
radiation oncologist rendered an August 1998 opinion that the 
veteran's papillary thyroid carcinoma was not related to in-
service radiation exposure.  A VA hematologist rendered a 
July 1999 opinion that it was not likely that the veteran's 
neutropenia was related to radiation exposure.  The office of 
the VA Under Secretary for Health furnished a November 1999 
medical opinion that it was not likely that "the veteran's 
neutropenia (whether due to myelodysplastic syndrome or a 
nonneoplastic cause), other medical problems contributing to 
his death, or the thyroid cancer found on autopsy examination 
can be attributed to exposure to ionizing radiation in 
service."  

Appellant's representative, in a January 1998 statement, 
asserts that that July 1995 estimated radiation dose 
assessment is flawed because the veteran spent substantially 
more time within the atomic bomb detonation area than was 
considered by the "Defense Nuclear Agency"; and that, 
therefore, the subsequent VA medical opinions are likewise 
flawed in relying on that invalid dose assessment estimate.  

It is the Board's opinion that it is unclear what records the 
"Defense Nuclear Agency/Defense Threat Reduction Agency" 
relied upon in calculating an estimated radiation dose 
assessment.  Therefore, the RO should request that agency to 
explain in detail the basis of its radiation dose assessment 
calculations and/or provide copies of the records relied upon 
for said calculations.  

Additionally, in a July 1995 Request for Information form, 
the RO requested the service department to furnish the 
veteran's personnel file to include duty assignments and 
units/places to which he was assigned.  The National 
Personnel Records Center (NPRC) responded the following month 
by providing only an honorable discharge record.  It was 
noted by NPRC on that same Request for Information form that 
there was "no personnel file on file" and that it was a 
"possible fire-related case."  However, it is unclear that 
this response included consideration of whether a search had 
been conducted for any available service personnel records by 
alternative sources.  Furthermore, it is unclear whether the 
RO has sought any of the veteran's military unit histories 
from appropriate organizations, which may shed light upon the 
activities and location of his unit in Japan during the 
period in question.  Specifically, it should be determined if 
possible whether his Unit, or part thereof, may have spent 
time cleaning up in either of the cities bombed in the atomic 
attacks.  In the event such military unit histories and/or 
service personnel records are obtained, such materials should 
be provided the "Defense Threat Reduction Agency" for 
consideration and, if necessary, recalculation of an 
estimated radiation dose assessment.  In the event the 
"Defense Threat Reduction Agency" recalculates an estimated 
radiation dose assessment, the case should again be reviewed 
by the VA Under Secretary for Benefits pursuant to 38 C.F.R. 
§ 3.311(b)(1)(c) (2000).   

Additionally, under the Veterans Claims Assistance Act of 
2000, new duty to assist provisions include requiring VA to 
provide medical opinion when such opinion is necessary to 
make a decision on a claim.  Since the evidentiary record 
does not include any VA medical opinion as to the etiology of 
the veteran's fatal lobar pneumonia with abscess formation, 
the Board deems it advisable to obtain a VA medical opinion 
as to the etiology of said condition.  

With respect to the accrued benefits issue, it does not 
appear that appellant has been provided in any statement of 
the case/supplemental statement of the case the applicable 
statutory provisions pertaining to accrued benefits.  
Specifically 38 U.S.C.A. § 5121 (West 1991) states, in 
pertinent part:  (a)...periodic monetary benefits...under laws 
administered by the Secretary to which an individual was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at date of death 
(..."accrued benefits") and due and unpaid for a period not 
to exceed two years, shall, upon the death of such individual 
be paid as follows:...(2) Upon the death of a veteran, to the 
living person first listed below:  (A) The veteran's spouse; 
(B) The veteran's children...; (C) The veteran's dependent 
parents....  Therefore, this procedural due process concern 
should be addressed by the RO, if it proves necessary, after 
the requested development has been undertaken.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the appropriate 
service department, NPRC, and/or any 
other appropriate organization to obtain 
and associate any service personnel 
records with the claims folders.  Any 
applicable alternative sources for such 
records should be searched.  In the event 
that records are unavailable, this should 
be noted in writing in the claims 
folders.  

2.  The RO should contact any appropriate 
organization and request 
information/material (such as the 
veteran's military unit histories) that 
might substantiate the veteran's 
movements/locations in Japan during and 
after August 1945, including his alleged 
cleanup crew work assignment within 
Nagasaki.  In the event that such 
information/material is unavailable, this 
should be noted in writing in the claims 
folders.  

3.  The RO should contact appellant and 
request her to provide any relevant 
clinical records of the veteran's 
treatment, not presently associated with 
the claims folders, in her possession, as 
well as the complete names and addresses 
of any physicians or medical facilities 
which provided such relevant treatment.  
All available, actual clinical records 
(as distinguished from physicians' 
statements based upon recollections of 
previous treatment), to the extent such 
records are not presently associated with 
the claims folders, should be obtained 
from the specified health care providers, 
particularly any clinical records for the 
period between service separation in 1946 
and the 1960's.  If necessary, the 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any of the veteran's private 
medical reports to the VA.  Any records 
obtained should be associated with the 
claims folders.

4.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folders should contain 
documentation of the attempts made.  The 
appellant should also be informed of any 
negative results.  Veterans Claims 
Assistance Act of 2000; 38 C.F.R. § 3.159 
(2000).

5.  In the event such military unit 
histories and/or service personnel 
records are obtained, such materials 
should be provided the "Defense Threat 
Reduction Agency" for consideration and, 
if necessary, recalculation of an 
estimated radiation dose assessment.  
This action needs to be undertaken only 
if the records reveal that the unit 
history provides a history that is vastly 
different from the information already on 
file indicating the train ride through 
the area.

6.  Regardless of whether such 
information/records are obtained, the 
"Defense Threat Reduction Agency" 
should explain in detail the basis of its 
radiation dose assessment calculations 
and/or provide copies of the records 
relied upon for said calculations.  
Additionally, said Agency should 
calculate the estimated radiation dose 
assessment based on the assumption that 
the veteran was in the Nagasaki vicinity 
for approximately 10 days as the veteran 
alleged.  See, in particular, 38 C.F.R. 
§ 3.311(a)(4)(i)(ii) (2000).  

7.  If the "Defense Threat Reduction 
Agency" recalculates an estimated 
radiation dose assessment, the case 
should again be reviewed by the VA Under 
Secretary for Benefits pursuant to 
38 C.F.R. § 3.311(b)(1)(c).  

8.  The RO should arrange for appropriate 
VA physician(s) to review the entire 
claims folders and render medical opinion 
as to the following:  

What was/were the cause(s) of the 
veteran's death?  Comment on whether the 
autopsy report and death certificate, 
which list lobar pneumonia with abscess 
formation as the cause of death, are 
medically correct.  Is there any 
demonstrated relationship between the 
cause of death and the radiation exposure 
claimed and verified in service?

9.  As indicated the RO should review any 
additional evidence and readjudicate the 
issues of entitlement to service 
connection for neutropenia, claimed as 
due to ionizing radiation exposure, for 
accrued benefits purposes; service 
connection for the cause of the veteran's 
death; and dependency and indemnity 
compensation under 38 U.S.C.A. § 1318, 
with application of appropriate statutory 
and regulatory provisions.  All 
appropriate development should be 
undertaken, particularly with 
consideration of the Veterans Claims 
Assistance Act of 2000.  

Thereafter, to the extent the benefits sought are not 
granted, the appellant and her representative should be 
furnished with a supplemental statement of the case and 
afforded a reasonable opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, to the extent such action is 
in order.  No action is required of the appellant until she 
is notified.  No opinion as to the outcome in this case is 
intimated by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



